On December 14, 1910, the motion for a new trial was overruled. It was ordered that defendants (plaintiffs in error) be allowed 30 days to make and serve a case-made. This 30 days expired with the 13th day of January, 1911. The case-made was served on January 14, 1911, one day after the expiration of the time allowed for making and serving the same. On February 6, 1911, 24 days after the expiration of the time allowed for making and serving the case-made, the attorneys for the respective parties stipulated that the plaintiffs in error should have 30 days after the 8th day of February, 1911, in which to have the case-made settled and signed. On February 7, 1911, the court entered an order that an extension of time be granted, to wit, 30 days from February 8, 1911, in which to have the case-made served.
That an order made after the expiration of the time allowed for making and serving a case-made, extending the time for such purpose, is a nullity, and such case-made served out of such time cannot be considered on appeal, has been settled by this court. Lovejoy, Russell   James v. Graham et al., ante,124 P. 25, and authorities therein cited.
It follows that this proceeding in error must be dismissed.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur. *Page 370